IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

WILLIE D. MCCUNE,                          NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-4046

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Appellee.

_____________________________/

Opinion filed December 28, 2015.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Willie D. McCune, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee; Kenneth S. Steely, General
Counsel, and Barbara Debelius, Assistant General Counsel, Tallahassee, for
Appellee.


PER CURIAM.

      Because no final order has been rendered by the lower tribunal, the appeal is

premature. Accordingly, appellee’s motion to dismiss is granted and the appeal is

dismissed. The dismissal is without prejudice to appellant to seek review after the

court renders a final, appealable order.

MARSTILLER, RAY, and BILBREY, JJ., CONCUR.